 Case 1:18-cv-01608-RGA Document 49 Filed 07/14/20 Page 1 of 5 PageID #: 503




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 GRACENOTE, INC.,                              )
                                               )
                Plaintiff,                     )
         v.                                    )     C.A. No. 1:18-cv-01608-RGA
                                               )
 FREE STREAM MEDIA CORP.                       )
 d/b/a SAMBA TV,                               )
                Defendant.                     )



                JOINT STIPULATION TO STAY THE CASE FOR 80 DAYS

       Plaintiff Gracenote, Inc. (“Gracenote”) and Defendant Free Stream Media Corp. (d/b/a

Samba TV) (“Samba TV”) (together, “the parties”) jointly stipulate, subject to the Court’s

approval, to stay this case for eighty (80) days and to extend all deadlines in the Scheduling

Order by approximately 80 days. In support of this joint stipulation and request, the parties state

as follows:

       1.      On April 14, 2020, the parties filed a Joint Stipulation to Stay the Case for 90

Days (“the Joint Stipulation”) (D.I. 47). In the Joint Stipulation, the parties explained that the

deadline for Gracenote’s infringement contentions – which are required to include pinpoint cites

to Samba TV’s source code – was approaching quickly, but conditions imposed by the COVID-

19 pandemic made review of Samba TV’s source code impossible.

       2.      The Court granted the Joint Stipulation on the day it was filed (April 14, 2020)

(D.I. 48). The resulting stay expired on July 13, 2020.

       3.      Gracenote needs to conduct extensive further review of the source code to be in a

position to serve its infringement contentions, which are now due on August 18, 2020 (D.I. 48).
 Case 1:18-cv-01608-RGA Document 49 Filed 07/14/20 Page 2 of 5 PageID #: 504




The source code requires in-person inspection at a secure terminal, pursuant to the agreed

procedures set forth in the Source Code Access Agreement (D.I. 37).

       4.      However, due to the COVID-19 pandemic, Gracenote still has not been able to

access Samba TV’s source code for further review. Given the current spike in the number of

COVID-19 cases in California, where the source code can be made available, access to the code

in the near future is looking decreasingly likely. (See

https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx.)

       5.      In addition, Gracenote’s technical experts who began to review the code prior to

the pandemic reside in foreign countries from which travel to the United States would be

difficult or impossible.

       6.      In particular, technical expert Mehmet Celik resides in the Netherlands, from

which there is a U.S. travel ban in effect. (See https://www.schengenvisainfo.com/news/us-visa-

esta-holders-outside-eu-cannot-transit-schengen-on-their-way-to-us/.)

       7.      Also, technical expert Jaap Haitsma resides in Chile. Chile is under a state of

emergency, and thus, any travel to the U.S. by Mr. Haitsma carries a substantial risk that he will

be prohibited from returning to his home in Chile. (See https://cl.usembassy.gov/u-s-citizen-

services/security-and-travel-information/covid-19-information/.)

       8.      The lack of access to Samba TV’s source code will require a delay in the due date

for Gracenote’s infringement contentions. Delaying the due date for infringement contentions

will have a cascading effect on the other deadlines set forth in the Scheduling Order.

       In light of the foregoing, the parties request that the Court stay this case for 80 days and

extend all deadlines for approximately the same amount of time. The chart attached to this Joint




                                                  2
 Case 1:18-cv-01608-RGA Document 49 Filed 07/14/20 Page 3 of 5 PageID #: 505




Stipulation sets forth the current case schedule along with a proposed new schedule that moves

each of the remaining deadlines by approximately 80 days.

Dated: July 14, 2020




                                               3
Case 1:18-cv-01608-RGA Document 49 Filed 07/14/20 Page 4 of 5 PageID #: 506




Respectfully submitted,

Attorneys for Defendant                      Attorneys for Plaintiff
Free Stream Media Corp. d/b/a Samba TV       Gracenote, Inc.

By: /s/ Kelly E. Farnan                      By: /s/ David E. Moore
Kelly E. Farnan (#4395)                      David E. Moore (#3983)
farnan@rlf.com                               dmoore@potteranderson.com
Richards, Layton & Finger, P.A.              Stephanie E. O'Byrne (#4446)
One Rodney Square                            sobyrne@potteranderson.com
920 North King Street                        Bindu A. Palapura (#5370)
Wilmington, DE 19801                         bpalapura@pottersanderson.com
Telephone: (302) 651-7700                    Potter Anderson & Corroon LLP
                                             1313 North Market Street
OF COUNSEL:                                  P.O. Box 951
                                             Wilmington, DE 19899-0951
Sten Jensen                                  Telephone: (302) 984-6251
sjensen@orrick.com
Orrick Herrington & Sutcliffe LLP            OF COUNSEL:
Columbia Center 1152
15th Street, N.W.                            Steven Yovits
Washington, DC 20005                         syovits@kelleydrye.com
Telephone: (202) 339-8436                    Constantine Koutsoubas
                                             ckoutsoubas@kelleydrye.com
Clement Seth Roberts                         Mark J. Scott
croberts@orrick.com                          mascott@kelleydrye.com
Orrick Herrington & Sutcliffe LLP            Kelley Drye & Warren LLP
The Orrick Building                          333 West Wacker Drive
405 Howard Street                            Chicago, IL 60606
San Francisco, CA 94105                      Telephone: (312) 857-7070
Telephone: (415) 773-5700
                                             Clifford Katz
Alyssa Caridis                               ckatz@kelleydrye.com
acaridis@orrick.com                          Kelley Drye & Warren LLP
Orrick Herrington & Sutcliffe LLP            101 Park Avenue
777 South Figueroa Street                    New York, NY 10178
Suite 3200                                   Telephone: (212) 808-7800
Los Angeles, CA 90017
Telephone: (213) 612-2372

                                    IT IS SO ORDERED this ___ day of July, 2020


                                                _____________________________
                                                The Honorable Richard G. Andrews
                                                United States District Judge


                                         4
Case 1:18-cv-01608-RGA Document 49 Filed 07/14/20 Page 5 of 5 PageID #: 507




                            CHART OF FUTURE DEADLINES

                       ITEM                          CURRENT DATE         PROPOSED DATE
Gracenote’s responses to Samba TV’s second             July 14, 2020        October 2, 2020
set of requests for documents
Gracenote’s responses to Samba TV’s second             July 14, 2020        October 2, 2020
set of interrogatories
Samba TV’s responses to Gracenote’s second             July 27, 2020       October 15, 2020
set of requests for documents
Samba TV’s responses to Gracenote’s second             July 27, 2020       October 15, 2020
set of interrogatories
Infringement contentions                              August 18, 2020      November 6, 2020
Joinder of other parties and amendment of            September 16, 2020    December 4, 2020
pleadings
Invalidity contentions                               September 17, 2020   December 7, 2020
Exchange claim terms for construction and              October 1, 2020    December 21, 2020
proposed constructions
Joint claim construction chart                        October 8, 2020     December 29, 2020
Gracenote’s opening claim construction brief          October 29, 2020     January 18, 2021
Document production complete                         November 5, 2020      January 25, 2021
Samba TV’s answering claim construction brief        November 19, 2020     February 8, 2021
Gracenote’s reply claim construction brief           December 3, 2020      February 22, 2021
Samba TV’s sur-reply claim construction brief        December 17, 2020      March 8, 2021
Parties file joint claim construction brief          December 24, 2020      March 15, 2021
Markman hearing                                       January 26, 2021      April 16, 2021
                                                                             (subject to the
                                                                          Court’s availability)
Amendment to contentions                                30 days after          Unchanged
                                                       Markman order
Claim and prior art reference narrowing                 14 days after         Unchanged
                                                       Markman order
Fact discovery cut-off                                 April 15, 2021        July 5, 2021
Burden of proof opening expert reports                 May 24, 2021        August 12, 2021
Responsive expert reports                              June 17, 2021      September 6, 2021
Reply expert reports                                    July 12, 2021     September 30, 2021
Complete expert depositions                           August 19, 2021     November 8, 2021
Case dispositive motions                             September 30, 2021   December 20, 2021
Answering briefs to dispositive motions               October 28, 2021     January 18, 2022
Reply briefs in support of dispositive motions       November 18, 2021     February 7, 2022
Pretrial conference                                    March 4, 2022         May 23, 2022
                                                                            (subject to the
                                                                          Court’s availability)
Trial begins                                          March 14, 2022         June 6, 2022
                                                                            (subject to the
                                                                          Court’s availability)



                                                 5
